Citation Nr: 0839102	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  04-37 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to accrued benefits based on entitlement to 
an effective date earlier than September 28, 1998 for the 
award of a 100 percent evaluation for enucleation of the 
right eye with blindness in the left eye as a result of 
nonservice-connected disability.

3.  Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318.

4.  Entitlement to accrued benefits based on entitlement to a 
level of special monthly compensation (SMC) higher than at 
the rate of subsection K under 38 C.F.R. § 3.350(a) due to 
anatomical loss of one eye prior to September 28, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946. The veteran is deceased, and the appellant is the 
surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Board remanded the veteran's case for further development 
in April 2007.  


FINDINGS OF FACT

1.  The veteran died in October 2001, at age 76.  The 
immediate cause of death was massive cerebrovascular accident 
and cardiopulmonary arrest due to or as a consequence of 
congestive heart failure due to or as a consequence of 
diabetes.

2.  At the time of his death, service connection was in 
effect for enucleation of the right eye with blindness in the 
left eye.  

3.  There is no competent medical evidence that VA medical 
treatment caused the veteran's death.

4.  In an August 1997 rating decision, the RO granted service 
connection for enucleation of the right eye and assigned a 10 
percent rating.  

5.  VA examination dated September 28, 1998 showed that the 
veteran had anatomical loss of the right eye, vision in the 
left eye of 20/400 which could not be corrected, and an 
inability to wear a right eye prosthesis.  

6.  In December 1998, the disability rating for right eye 
enucleation was increased to 20 percent due to the veteran's 
inability to wear a right eye prosthesis.  The veteran 
perfected an appeal seeking a higher rating.  

7.  In a June 2001 rating decision, the RO effectuated a May 
2001 Board decision, and increased the disability rating for 
enucleation of the right eye with blindness in the left eye 
to 100 percent effective September 28, 1998.  

8.  There is no medical evidence of record dated earlier than 
September 28, 1998, which demonstrates the criteria for a 100 
percent rating for enucleation of the right eye with 
blindness in the left eye.  

9.  The veteran was not continuously rated totally disabled 
for a period of 10 or more years immediately preceding his 
death, was not rated by the VA as totally disabled 
continuously since the his release from active duty, and was 
not a former prisoner of war.

10.  No clear and unmistakable error has been alleged to have 
been committed by VA in a decision on a claim filed during 
the veteran's lifetime that would have resulted in the 
veteran being continuously rated totally disabled for a 
period of 10 or more years immediately preceding his death.

11.  No additional evidence, consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA, has been 
submitted to VA in support of reopening a claim finally 
decided during the veteran's lifetime.

12.  In a June 2001 rating decision, entitlement to SMC based 
on anatomical loss of one eye was granted from October 4, 
1991 under 38 U.S.C.A. § 1114(k).  Entitlement to SMC based 
on anatomical loss of one eye and blindness of one eye with 
5/200 visual acuity or less was granted from September 28, 
1998 under 38 U.S.C.A. § 1114(m).  

13.  Prior to September 28, 1998, visual acuity of the 
veteran's left eye was greater than 5/200.  


CONCLUSIONS OF LAW

1.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2007).

2.  The criteria for an effective date earlier than September 
28, 1998 for the assignment of a 100 percent disability 
rating for service-connected enucleation of the right eye 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).

3.  There is no legal basis for DIC under the provisions of 
38 U.S.C. § 1318.  38 U.S.C.A. § 1318(b) (West 2002); 38 
C.F.R. § 3.22 (2007).

4.  The criteria for a higher rate of SMC prior to September 
28, 1998 have not been met.  38 U.S.C.A. § 1114 (West 2002); 
38 C.F.R. §§ 3.350, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).

The appellant's claims were initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
appellant was provided the required notice with respect to 
the claims on appeal by means of a May 2007 letter from the 
Appeals Management Center (AMC), in Washington, DC.  While 
this letter was issued subsequent to the rating decisions on 
appeal, the appellant's claims were readjudicated by a 
January 2008 Supplemental Statements of the Case (SSOC).  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Therefore, despite any 
deficiency in the timing of the notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
the processing of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  Such notice was provided by way 
of the aforementioned May 2007 notice letter.  As noted 
above, the appellant's claims were readjudicated in a January 
2008 SSOC.  See Mayfield and Pelegrini, both supra.  
Therefore, despite any deficient notice provided to the 
appellant on these two elements, the Board finds no prejudice 
to the appellant in the processing of a final decision.  See 
Bernard, supra.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The claims 
file in this case consists of multiple (5) volumes of 
evidence, including service treatment records, VA and private 
treatment records, and reports of VA examinations.  In 
September 2005, the Social Security Administration (SSA) 
notified VA that the veteran's "DIB" (disability insurance 
benefits) folder, including all medical records had been 
destroyed.  

The appellant has not indicated she has any further evidence 
to submit to VA, or which VA needs to obtain.  On the 
contrary, the appellant stated in May 2007 and February 2008 
that she had no additional evidence to submit.  As such, 
there is no indication there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The appellant has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In compliance with the Board's April 2007 remand, the RO 
issued the aforementioned May 2005 notice letter wherein the 
appellant was notified of the information and evidence not of 
record that is necessary to substantiate the claims, which 
information and evidence VA will seek to provide, and which 
information and evidence the appellant is expected to 
provide.  Given this action, the Board finds that there has 
been substantial compliance with the instruction of the April 
2007 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with); see also D'Aries v. Peake, 22 
Vet. App. 97 (2008) (finding that substantial compliance, 
rather than strict compliance, with the terms of a Board 
engagement letter requesting a medical opinion is required).  
Thus, VA's duty to assist is met.  

In a July 2008 written presentation to the Board, the 
appellant's representative argues that VA failed in its duty 
to assist by not obtaining quality assurance records from the 
VA Medical Center.  See the July 2008 Appellant's Post-Remand 
Brief, pages 2-7.  

VA's medical quality-assurance program consists of systemic 
health care reviews carried out by or for VA for the purpose 
of improving the quality of medical care or improving the 
utilization of health care resources in VA medical 
facilities.  Such data may relate to the structure, process 
or outcome of health care provided by VA.  See 38 U.S.C.A. § 
17.500(c).  Under 38 U.S.C.A. § 5705, records created as part 
of the medical quality-assurance program are confidential and 
access is limited.  The regulations at 38 C.F.R. §§ 17.500-
17.511 explain the provisions for maintaining confidentiality 
and limit access to the documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining of the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.

The language of 38 C.F.R. § 3.508(a) may not be construed to 
permit the procurement of quality-assurance records by VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact 
that the regulations also specify that efforts must be made 
to protect the identities of peer reviewers and that notice 
of penalties for unauthorized disclosure must be provided.  
It is significant that no procedures relating to the use and 
handling of quality assurance records during claims 
adjudication or as to any controls that might be placed on 
relocation to claims folders have been established.  In this 
regard, the Board does not have the authority to invalidate 
VA regulations or adjudicative manuals.  Procurement of 
quality assurance records would necessarily entail their 
disclosure to the veteran's representative.  Re-disclosure of 
quality assurance records is subject to the disclosure rules 
set forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510.  Unauthorized disclosure 
may lead to monetary penalties.  See 38 C.F.R. § 17.511.

Although VA is required under VCAA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits, in the absence of any 
specific provisions of the law or regulations that authorize 
access to quality-assurance records for adjudicative use, the 
Board finds that it is not required to obtain such records 
pursuant to the duty to assist under the VCAA.

Having determined that it has satisfied its duty to assist, 
the Board will now address the merits of the claims.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151.

The veteran died in October 2001, at age 76.  The immediate 
cause of death was massive cerebrovascular accident and 
cardiopulmonary arrest due to or as a consequence of 
congestive heart failure due to or as a consequence of 
diabetes.

The appellant claims that the veteran's death resulted from 
medication, Actos, prescribed by VA doctors for treatment of 
his diabetes.  She feels that the medication caused his 
congestive heart failure and notes that he complained to his 
VA doctor about the medication during an emergency visit in 
September 2001, one month before he died.  Therefore, she 
contends, in essence, that she is entitled to DIC under the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death as a result of VA treatment.

For claims filed after October 1, 1997, such as this claim, 
DIC shall be awarded for a qualifying veteran's death if the 
death was not the result of the veteran's willful misconduct 
and the death was caused by hospital care or medical 
treatment furnished by the VA; and the proximate cause of the 
death was either (1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (2) an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran died does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent.  38 C.F.R. § 
3.361(d)(1).  Whether the proximate cause of a veteran's 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable healthcare 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d)(2).

In July 2002, the RO sought a medical opinion concerning the 
appellant's claim that the veteran's death was the result of 
medication he was prescribed by VA.  

In August 2002, a VA physician provided an opinion as to 
whether Actos caused congestive heart failure that caused the 
veteran's death.  Following a review of the claims file, the 
physician opined that Actos did not contribute to the 
veteran's death.  In reviewing the medical evidence, the 
physician noted that Actos was stopped in August 2001 because 
it would retain fluid.  In September 2001, the veteran 
suffered congestive heart failure, but refused to be admitted 
to the hospital.  At the time, it was noted that his weight 
was up only four pounds in four months.  The physician noted 
that while Actos will precipitate heart failure it was 
stopped two months before death, and his weight was about as 
usual.  The physician further noted that one has to have a 
diseased heart to develop heart failure, and that the veteran 
had had diabetes for many years.  

There is no opinion of record that contradicts that offered 
by the VA physician in connection with this claim.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that VA 
medical treatment actually resulted in the veteran's death.  
As the competent evidence does not show that death was caused 
by VA medical treatment, it is unnecessary to address any 
subordinate questions regarding the proximate cause of the 
veteran's death-such as whether there is some instance of 
fault in VA treatment, or an event not reasonably foreseeable 
resulting in the veteran's death.

The Board has considered statements provided by the 
appellant.  However, there is no showing that the appellant 
is qualified to provide an opinion concerning the cause of 
the veteran's death.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the appellant's claim for DIC under 
38 U.S.C.A. § 1151.  As such, that doctrine is not applicable 
in the instant appeal and her claim must be denied.  38 
U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).



Entitlement to accrued benefits based on entitlement to an 
earlier effective date for the award of a 100 percent 
evaluation for enucleation of the right eye with blindness in 
the left eye as a result of nonservice-connected disability.

Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled to, on the basis of evidence in the file at the date 
of death (accrued benefits) and due and unpaid for a period 
of not more than two years prior to death, may be paid to 
certain parties.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. § 3.1000(a) (2007). (A revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths of veterans prior to that time, as 
here.)

The appellant contends that the veteran is entitled to an 
effective date earlier than September 28, 1998, for the 
assignment of a 100 percent disability rating for enucleation 
of the right eye.

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim, provided also that the claim is received 
within one year after the increase.  In these cases, the 
Board must determine under the evidence of record the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 
(1998).

In an August 1997 rating decision, the RO granted service 
connection for enucleation of the right eye and assigned a 10 
percent rating, effective January 27, 1992.  

VA examination dated September 28, 1998 showed that the 
veteran had anatomical loss of the right eye, vision in the 
left eye of 20/400 which could not be corrected, and an 
inability to wear a right eye prosthesis.  

In December 1998, the disability rating was increased to 20 
percent due to the veteran's inability to wear a right eye 
prosthesis; the effective date assigned was January 27, 1992.  
The veteran perfected an appeal seeking a higher disability 
rating.  

In a June 2001 rating decision, the RO effectuated a May 2001 
Board decision, and increased the disability rating for 
enucleation of the right eye to 100 percent effective 
September 28, 1998.  [The Board decision also changed the 
effective date for the grant of service connection for right 
eye enucleation to October 4, 1991.]  

While the RO found that the veteran's disability increased to 
100 percent disabling as of September 28, 1998, the question 
before the Board is whether there is an earlier date as of 
which entitlement to an increased rating of 100 percent is 
factually ascertainable.  Following a review of the medical 
evidence, the Board determines that 100 percent rating is not 
warranted prior to September 28, 1998.

Compensation is payable for certain combinations of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383 (2007).

Anatomical loss of one eye and visual acuity in the other eye 
of 20/100 warrants a 60 percent disability rating.  38 C.F.R. 
§ 4.84a, Diagnostic Code (DC) 6065.  Anatomical loss of one 
eye and visual acuity in the other eye of 20/200 warrants a 
70 percent disability rating.  38 C.F.R. § 4.84a, DC 6064.  
Anatomical loss of one eye and visual acuity in the other eye 
of 10/200 warrants a 90 percent disability rating.  38 C.F.R. 
§ 4.84a, DC 6064.  Anatomical loss of one eye and visual 
acuity in the other eye of 5/200 warrants a 100 percent 
disability rating.  38 C.F.R. § 4.84a, DC 6063.  An 
additional 10 percent should be added if an artificial eye 
cannot be worn.  38 C.F.R. § 4.84a, Note 6.

In this case, the evidence shows that the veteran had a right 
eye enucleation performed in service.  Subsequent evidence 
shows that he has been unable to wear a prosthetic in the 
right eye due to chronic irritation and discharge.  See Dr. 
J.G.'s January 1992 letter.  Therefore, the focus is on the 
visual acuity in the veteran's left eye.  In this regard, 
April 1993 and May 1993 VA outpatient treatment records 
showed visual acuity in the veteran's left eye of 20/100 and 
20/200, respectively.  In April 1995, a VA ophthalmologist 
noted that visual acuity in the veteran's left eye had not 
been better than 20/200 since 1993.  On a September 28, 1998 
follow-up report, a VA ophthalmologist indicated that the 
veteran's left eye vision was 20/400 corrected and 
uncorrected.  

Given this evidence, the Board finds that at no time prior to 
September 28, 1998, was an increase in disability 
commensurate with a rating of 100 percent factually 
ascertainable.  That is, at no time prior to September 28, 
1998, was it shown that the veteran's left eye vision was to 
a degree to warrant a 100 percent rating.  The visual acuity 
documented in April 1993 (20/100) and May 1993 (20/200) would 
have only warranted 60 percent and 70 percent ratings 
respectively [70 percent and 80 percent once an additional 10 
percent was added due to the veteran's inability to wear a 
right eye prosthesis.  38 C.F.R. § 4.84a, Note 6.]  It was 
not until the examination conducted on September 28, 1998, 
that visual acuity in the veteran's left eye was shown to be 
of a such a degree (20/400; evaluated as 90 percent under DC 
6064) that combined with the 10 percent rating based on his 
inability to wear a prosthesis, a 100 percent disability 
rating was warranted.  Accordingly, there is no evidence that 
establishes that the veteran was entitled to a 100 percent 
evaluation prior to September 28, 1998.

As the evidence does not show that the veteran's right eye 
enucleation (with blindness in the left eye) met the criteria 
for a 100 percent rating prior to September 28, 1998, an 
earlier effective date for the 100 percent evaluation is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318.

The appellant argues that she is entitled to DIC under the 
provisions of 38 U.S.C. § 1318.

In cases where a veteran's death was not service-connected, a 
benefits-eligible surviving spouse may receive DIC if the 
veteran was in receipt of or entitled to receive 
compensation, at the time of his death, for a service-
connected disability that was rated totally disabling, if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death, was 
rated by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death, or if the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

"Entitled to receive" means that the veteran filed a claim 
for disability compensation during his or her lifetime and: 
(1) the veteran would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disability for one of the above time 
periods specified above, but for clear and unmistakable error 
committed by VA in a decision on a claim filed during the 
veteran's lifetime; (2) additional evidence submitted to VA 
before or after the veteran's death, consisting solely of 
service department records that existed at the time of a 
prior VA decision but were not previously considered by VA, 
provides a basis for reopening a claim finally decided during 
the veteran's lifetime for awarding a total service-connected 
disability rating retroactively for one of the periods 
specified above; or (3) at the time of death, the veteran had 
service-connected disability rated totally disabling by VA 
for one of the periods specified above.  38 C.F.R. § 3.22(b).

In the instant case, the veteran's death certificate 
indicates that he died in October 2001.  The record reflects 
that the veteran left service in February 1946, and does not 
reflect that he was a prisoner of war.

At the time of his death, the veteran had a 100 percent 
rating for enucleation of the right eye, with blindness in 
the other eye as a result of nonservice-connected disability, 
from September 28, 1998.  

As discussed immediately above, the Board has determined that 
an effective date prior to September 28, 1998 is not 
warranted for the 100 percent rating for enucleation of the 
right eye, with blindness in the other eye as a result of 
nonservice-connected disability.  As such, the Board finds 
the appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C. § 1318 is not warranted.

The veteran was not continuously rated totally disabled for a 
period of 10 or more years immediately preceding his death, 
was not rated by the VA as totally disabled continuously 
since the his release from active duty, and was not a former 
prisoner of war.  Furthermore, no clear and unmistakable 
error has been alleged to have been committed by VA in a 
decision on a claim filed during the veteran's lifetime for 
any claim that would have resulted in the veteran being 
continuously rated totally disabled for a period of 10 or 
more years immediately preceding his death.  Moreover, no 
additional evidence, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, has been submitted to 
VA in support of reopening a claim finally decided during the 
veteran's lifetime.

Thus, the Board finds that the requirements for DIC under 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22(b) have not been met.  
Accordingly, entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Entitlement to accrued benefits based on entitlement to a 
level of SMC higher than at the rate of subsection K under 38 
C.F.R. § 3.350(a) due to anatomical loss of one eye prior to 
September 28, 1998.

Claims for SMC, other than those pertaining to one-time 
awards and an annual clothing allowance, are governed by 
38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. § 3.350 and 
3.352.  An award of SMC reflects loss of function arising 
from any of several different body parts and organs of 
special sense, with particular reference to the upper 
extremities, lower extremities, creative organs, buttocks, 
eyes, ears, and vocal apparatus.  For the most part, awards 
of SMC pursuant to the provisions of 38 U.S.C.A. § 1114 (k) 
reflect disability from involvement of a single body part, 
such as a hand, foot or creative organ, or disability from a 
single functional loss, such as unilateral blindness or 
aphonia.  The only "k" rate awards that require bilateral 
involvement are those that relate to deafness and the 
buttocks.  Generally, awards of SMC pursuant to the 
provisions of 38 U.S.C.A. § 1114 (l), (m), (n) and (o) 
reflect combinations of the involvement of two or more body 
parts or systems.

SMC is awarded based on service-connected disabilities and 
disabilities for which compensation benefits are in effect 
pursuant to the provisions of 38 U.S.C.A. § 1151.  Given that 
the veteran's only service-connected was enucleation of the 
right eye, with blindness in the other eye as a result of 
nonservice-connected disability, the Board will focus only on 
those criteria concerning loss of vision (i.e., blindness).  
[The appellant does not assert nor does the record support a 
finding that during the time period in question, the veteran 
was permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).]  

In a June 2001 rating decision, entitlement to SMC based on 
anatomical loss of one eye was granted from October 4, 1991 
under 38 U.S.C.A. § 1114(k).  Entitlement to SMC based on 
anatomical loss of one eye and blindness of one eye with 
5/200 visual acuity or less was granted from September 28, 
1998 under 38 U.S.C.A. § 1114(m).  The veteran seeks a higher 
level of SMC prior to September 28, 1998.  

SMC under 38 U.S.C.A. § 1114(k) is payable for blindness of 
one eye having only light perception.  Loss of use or 
blindness of one eye, having only light perception, will be 
held to exist when there is inability to recognize test 
letters at 1 foot and when further examination of the eye 
reveals that perception of objects, hand movements, or 
counting fingers cannot be accomplished at 3 feet.  See 38 
C.F.R. § 3.350(a)(4).

SMC under 38 U.S.C.A. § 1114(l) is payable for blindness in 
both eyes with visual acuity of 5/200 or less.  Visual acuity 
of 5/200 or less bilaterally qualifies for entitlement under 
38 U.S.C.A. § 1114(l).  However, evaluation of 5/200 based on 
acuity in excess of that degree but less than 10/200 (see 
38 C.F.R. § 4.83) does not qualify.  Concentric contraction 
of the field of vision beyond 5 degrees in both eyes is the 
equivalent of 5/200 visual acuity.  See 38 C.F.R. 
§ 3.350(b)(2).  

SMC under 38 U.S.C.A. § 1114(m) is payable for blindness in 
both eyes having only light perception.  See 38 C.F.R. 
§ 3.350(c)(1).  

Based on the determination above, that blindness of both eyes 
was not shown until September 28, 1998, a level of SMC higher 
than under the "k" level is not warranted prior to September 
28, 1998.  The medical evidence shows that prior to September 
28, 1998 visual acuity of the veteran's left eye was reported 
as 20/100 (April 1992) and 20/200 (May 1993).  This degree of 
visual acuity is greater than that required for SMC under the 
"l" level, 5/200.  

Therefore, the medical evidence does not show that a SMC rate 
above the "k" level was not warranted prior to September 28, 
1998.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).




ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 is denied.  

Entitlement to accrued benefits based on entitlement to an 
effective date earlier than September 28, 1998 for the award 
of a 100 percent evaluation for enucleation of the right eye 
with blindness in the left eye as a result of nonservice-
connected disability is denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied. 

Entitlement to accrued benefits based on entitlement to a 
level of SMC higher than at the rate of subsection K under 38 
C.F.R. § 3.350(a) due to anatomical loss of one eye prior to 
September 28, 1998, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


